Citation Nr: 0406458	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  03-15 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to payment or reimbursement of nonservice-
connected burial and interment allowance benefits in excess 
of $185.92.  


ATTORNEY FOR THE BOARD

R. Coppola




INTRODUCTION

The veteran had recognized active service from November 1942 
to July 1945.  The veteran died on September [redacted], 2001.  The 
appellant is his daughter.

This matter is before the Board of Veterans' Appeals  (Board) 
on appeal from a September 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  The RO reimbursed the appellant 
burial benefits in the amount of $185.92.  


FINDINGS OF FACT

1.  During his lifetime, the veteran was 20 percent service-
connected for residuals of a gunshot wound to the right arm.  

2.  The veteran died on September [redacted], 2001 due to a 
nonservice-connected cardiovascular accident.  

3.  The appellant submitted evidence showing payment of 9,000 
pesos ($185.92) for the veteran's burial and interment 
allowance expenses.  

4.  The appellant submitted evidence showing payment of 
approximately 11,392 pesos for food and drink purchased 
during the period between the veteran's death and his 
interment.  




CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement of 
nonservice-connected burial and interment allowance benefits 
in excess of $185.92 have not been met.  38 U.S.C.A. §§ 2302, 
5107 (West 2002); 38 C.F.R. §§ 3.1600, 3.1601, 3.1608 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  Accordingly, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

Here, the RO, by an August 2002 letter, notified the 
appellant of the evidence and information necessary to 
complete her claim for entitlement to burial benefits and the 
time limit for submitting her claim.  The RO also notified 
her that she was entitled to receive any information or 
assistance from the RO and she should contact the RO if she 
had any questions regarding the matter.  The RO provided her 
a toll-free telephone number as well as an e-mail address.  
The RO provided additional information necessary to complete 
her claim for entitlement to burial benefits in a September 
2002 award letter.  

In the September 2002 award letter and the April 2003 
statement of the case, the RO notified appellant the reason 
why she was not entitled to payment of nonservice-connected 
burial and interment allowance benefits in excess of $185.92.  
The April 2003 statement of the case provided laws and 
regulations pertaining to entitlement to the benefits sought, 
and it included a detailed explanation as to why she had no 
entitlement to allowance benefits in excess of $185.92 under 
the applicable laws and regulations based on the evidence 
provided at that time.  

The Board concludes that VA has met its duty to notify the 
appellant in this matter with respect to the issue being 
decided.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  However, the Board finds that any deficiency in the 
VCAA notice, as required by 38 U.S.C. § 5103(a), is non-
prejudicial and constitutes harmless error since any 
additional notification would not substantiate the claim for 
payment of nonservice-connected burial and interment 
allowance benefits in excess of $185.92.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159 (c), 
(d) (2003).  

In this case, the appellant submitted a receipt for the 
expenses incurred in connection with the veteran's burial 
services and interment.  She does not allege that the 
veteran's death was due to his service-connected disability 
or otherwise due to any incident or event of active service.  
In September 2002, the appellant submitted her Application 
for Burial Benefits, VA Form 21-530.    

Here there is no reasonable possibility that any further 
assistance would aid in substantiating appellant's claim for 
reimbursement of the expenses of burial of the veteran.  See 
38 U.S.C.A. § 5103A(a)(2); Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) (holding that VA is not required to 
provide assistance pursuant to the VCAA where "no reasonable 
possibility exists that any further assistance would aid the 
appellant in substantiating her claim"); Smith v. Gober, 14 
Vet. App. 227 (2000) (holding remand pursuant to VCAA not 
required when law is dispositive).  

VA will discontinue providing assistance in obtaining 
evidence for a claim if the evidence obtained indicates that 
there is no reasonable possibility that further assistance 
would substantiate the claim.  Circumstances in which VA will 
refrain from or discontinue providing assistance in obtaining 
evidence include the claimant's ineligibility for the benefit 
sought because of a lack of legal eligibility.  38 C.F.R § 
3.159(d) (2003).  

All relevant facts have been adequately developed and no 
further assistance to the appellant in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A (West 
2002).  

Increased Burial and Interment Allowance Benefits

The appellant seeks reimbursement of nonservice-connected 
burial and interment allowance benefits in excess of $185.92.  
She contends she was not reimbursed for food and drink 
purchased during the nine-day period between the veteran's 
death and his interment.  She also contends that she and her 
siblings had to mortgage a parcel of property in the amount 
of 30,000 pesos in order to pay for the veteran's burial and 
interment expenses.  She argues that her total expenses 
incurred were in the amount of 16,045 pesos; therefore, she 
is entitled to additional reimbursement.  

The appellant filed an informal claim for reimbursement of 
burial benefits.  She included a Certificate of Death, which 
showed that the veteran died on September 15, 2001 due to 
cardiovascular accident.  At the time of his death, the 
veteran was service-connected for residuals of a gunshot 
wound of the right arm and in receipt of 20 percent 
disability pay.  The appellant did not contend that his death 
was due to his service-connected disability or any other 
service-related disability.  

In July 2002, the appellant submitted a copy of a receipt 
from the funeral home and director that performed the burial 
services.  The receipt shows she paid a total of 9,000 pesos 
for these services.  In her September 2002 Application for 
Burial Benefits, VA Form 21-530, the appellant reported 
having paid the total expenses of burial, funeral and 
transportation in the amount of 9,000 pesos.  She reported 
that there was no cost for the burial plot.  She again stated 
that the veteran's death was not due to service.  

In September 2002, the RO awarded appellant $92.96 in 
nonservice-connected burial and $92.96 in plot/interment 
allowance in the total amount of $185.92, or 9000 pesos.  
This amount represents a United States dollar amount after 
conversion from pesos.  

In November 2002, appellant submitted an affidavit signed by 
her and her siblings, attesting to mortgaging a parcel of 
property in the amount of 30,000 pesos in order to pay for 
the veteran's burial and interment expenses.  She claimed 
that her part of these expenses was 16,045 pesos, which 
included the expenses for food and drink purchased during the 
nine-day period between the veteran's death and interment.  
She attached a handwritten list of goods purchased which 
totaled 11,392 pesos.

The term "burial benefits" means payment of money toward 
funeral and burial expenses. See 38 C.F.R. §§ 3.1600(a), (b).  
A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial. 38 
U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 (2003).  For 
the purposes of the plot and interment allowance, plot or 
burial plot means the final disposal site of the remains.  
Interment expenses are those costs associated with the final 
disposition of the remains and are not confined to the acts 
done within the burial grounds but may include the removal of 
bodies for burial or interment.  38 C.F.R. § 3.1601(a)(3) 
(2003).  

Evidence required to complete a claim for the burial 
allowance and the plot or interment allowance must be 
submitted within 1 year from date of the VA request for such 
evidence.  In addition to the proper claim form the claimant 
is required to submit: (1) a statement of account, which is 
preferably on funeral director's or cemetery owner's billhead 
showing name of the deceased veteran, the plot or interment 
costs, and the nature and cost of services rendered, and 
unpaid balance; (2) receipted bills, which must show by whom 
payment was made and show receipt by a person acting for the 
funeral director or cemetery owner; and (3) proof of the 
veteran's death.  38 C.F.R. § 3.1601(b) (2003).

The regulations specifically provide that no reimbursement 
will be allowed for (a) Accessory items such as items of food 
and drink;or, (b)  Any item or cost of any item or service, 
such as casket, clothing, etc., previously provided or paid 
for by any Federal agency (including the VA).  38 C.F.R. § 
3.1608 (2003).

In cases where the veteran's death is not service-connected, 
benefits for the burial and funeral expenses in the maximum 
amount of $300.00 are payable if the deceased veteran was in 
receipt of compensation or pension at the time of his death.  
In addition, if the eligible veteran was not buried in a 
national cemetery, an additional $150.00 is payable for a 
plot allowance.  38 U.S.C.A. §§ 2302(a), 2303(b), 2307 (West 
2002); 38 C.F.R. § 3.1600 (2003).

The Board has not overlooked that the amount payable for a 
plot allowance if the eligible veteran was not buried in a 
national cemetery has been increased to $300 and if the 
veteran died from a service connected disability, $2000.00 is 
now payable in lieu of the $600.00 specified above. However, 
the amendments apply to deaths after December 1, 2001 and are 
not applicable in this case. Veterans Education and Benefits 
Expansion Act of 2001, Pub.L. No. 107-103 § 501(b)(1), 115 
Stat. 994.

In September 2002, the RO notified the appellant that her 
total claim for burial benefits and a plot or interment 
allowance had been granted.  The appellant appealed, 
indicating in her statements that she should be entitled to 
greater burial benefits because of additional costs for food 
and drink incurred between the veteran's death and his 
burial.  

In this respect, the veteran's service records do not contain 
any evidence that he was discharged due to any disability 
incurred in service, and the appellant does not contend that 
such was the case.  As noted previously, at the time of his 
death, the appellant does not contend that the veteran's 
death was due to service.   

In this case the statutory and regulatory requirements show 
appellant is entitled to payment or reimbursement of 
nonservice-connected burial and interment expenses associated 
with the veteran's death.  However, the evidence shows she is 
not entitled to reimbursement of expenses in excess of 
$185.92, the total amount claimed and shown by the evidence 
to be the actual cost of burial and interment.  

The November 2002 affidavit indicating that she had to 
mortgage a parcel of property in the amount of 30,000 pesos 
for the veteran's burial and interment expenses, including 
expenses for food and drink purchased during the nine-day 
period between the veteran's death and his interment, does 
not change the outcome.  This has no merit because they do 
not constitute allowable expenses under the law.  The 
regulations specifically provide that no reimbursement will 
be allowed for accessory items such as items of food and 
drink.  38 C.F.R. § 3.1608.  She has not submitted qualified 
evidence that she paid 30,000 pesos for the veteran's burial 
and interment expenses.  38 U.S.C.A. § 2302; 38 C.F.R. 
§§ 3.1600, 3.1601.  

For these reasons, the Board finds that the appellant has 
been fully reimbursed for payment of the allowable expenses 
associated with the veteran's burial and interment.  

The Board concludes that the preponderance of the evidence 
does not support her claim for entitlement to payment or 
reimbursement of nonservice-connected burial and interment 
allowance benefits in excess of $185.92.  38 U.S.C.A. §§ 
2302, 5107 (West 2002); 38 C.F.R. §§ 3.1600, 3.1601 (2003).  
Thus, the benefit-of-the-doubt does not apply and the claim 
is denied.


ORDER

Payment or reimbursement of nonservice-connected burial and 
interment allowance benefits in excess of $185.92 is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



